 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetal Polishers,Buffers, Platers, and Helpers InternationalUnion,Local No. 3,AFL-CIOandCleveland Pneumatic ToolCompany, Division of Cleveland Pneumatic Industries, Inc.Case No. 8-CD-27.April 09, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, following acharge filed by Cleveland Pneumatic Tool Company, Division ofCleveland Pneumatic Industries, Inc., herein called the Company, al-leging that Metal Polishers, Buffers, Platers and Helpers InternationalUnion, Local No. 3, AFL-CIO, herein called the Metal Polishers, hadviolated Section 8 (b) (4) (ii) (D) of the Act, by threatening, coercing,or restraining the Company for the purpose of compelling it to assigncertain work to employees represented by the Metal Polishers, ratherthan to employees represented by Aerol Aircraft Employees' Associa-tion, herein called the Association.A hearing was held before John Kollar, hearing officer, betweenMay 15 and June 18, 1962, at which all parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing upon the issues.The rulings of the hear-ing officer made at the hearing are free from prejudicial error and arehereby affirmed.Briefs were filed by the Company, the Metal Polish-ers, and the Association.Upon the entire record in this proceeding,' the Board makes thefollowing findings :1.The business of the CompanyThe Company is an Ohio corporation and is engaged in Cleveland,Ohio, in the manufacture of military and civilian aircraft landing gear.It annually transmits goods valued in excess of $50,000 from its Cleve-land plant to its out-of-State customers.We find that the Company is engaged in commerce within the mean-ing of the Act and that' it will effectuate the policies of the Act toassert jurisdiction herein.2.The labor organizations involvedMetal Polishers, Buffers, Platers and Helpers International Union,Local No. 3, AFL-CIO, and Aerol Aircraft.Employees' Association,formerly known as United Social Club and Employees Association,are labor organizations within the meaning of the Act.IAt the hearing,the parties stipulated that the transcript of hearing and exhibits in aprior representation hearing in Case No. 8-RM-271 be incorporated and made a part ofthe record in the instant proceeding.142 NLRB No. 48. METAL POLISHERS, BUFFERS, PLATERS, ETC., LOCAL 33753.The dispute(a)The work in dispute; background factsThe disputed work which gave rise to this proceeding consists ofwork performed by snaggers represented by the Association.OnMarch 22, 1962, the Metal Polishers notified the Company that itwould strike if this work were not assigned to employees in the unitit represented.In 1944 the Metal Polishers was certified by the Board as the ex-clusive bargaining representative of the Company's metal polishers,buffers, platers, and helpers.At the same time, the Association wascertified for a unit consisting of all remaining production and mainte-nance employees.' Successive contracts between the Company and theAssociation included a job classification called "snaggers" in the pro-duction and maintenance unit, whereas the contracts between the Com-pany and the Metal Polishers have been confined to the classificationsfor which it was certified.At the time of the 1944 certifications, snaggers were engaged in therough grinding of forgings used in the manufacture of aircraft land-ing gear.This work, which was then considered semiskilled, involvedthe use of burring and chafing tools and grinding wheels. The metalpolishers, on the other hand, were skilled craftsmen who worked toprecision tolerances in accordance with blueprint specifications re-moving small quantities of stock to obtain the required finish. In theperformance of their duties, the metal polishers used a wider varietyof tools, including high precision machine tools.Since 1948 the snaggers rand the metal polishers have been employedin department 23 under the same supervision.' Their respective workareas are separated by a safety wall.For the past 10 years, due tochanges in specifications for landing gear and technological develop-ments, including new machinery for manufacture, both snaggers andmetal polishers have been required to work to higher tolerances tomeet the more exacting specifications in the finishing of metals.Snaggers now use the same machine tools as those used by the metalpolishers and both groups work from blueprints.The foremen ofdepartment 23 assign work indiscriminately to either snaggers ormetal polishers, except for larger pieces of equipment which arenormally assigned to the snaggers.However, such latter work is alsoassigned to metal polishers when the flow of work so requires.Until the past few years, sufficient work was available for bothsnaggers and metal polishers, and neither the Association nor the2 55 NLRB 746.8Other employeeswho work in department 23 are classified as reamers,tappers, andwashers.These employees are representedby theAssociation and their work is not indispute. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetal Polishers complained about work assignments in department23.Recently, however, due to lack of work, a number of employeesin both groups have been laid off and no new employees have beenhired.The Company has attempted to maintain a ratio of 2 snaggersto 1 polisher, which has been the customary complement in the de-partment.The reductions in force have resulted in the filing ofgrievances by both labor organizations and also resulted in the MetalPolishers' threat of a strike on March 22, 1962, unless assigned thesnaggers' work.In April 1961, following a consent election in Case No. 8-RC-4204(not published in NLRB volumes), the Association was again cer-tified for all production and maintenance employees, excluding theemployees represented by the Metal Polishers.During that election,the Company challenged the ballots cast by snaggers, contending thatthey belonged in the Metal Polishers' unit.The challenges were notresolved as they did not affect the result of the election.Thereafter,inMay 1961, the Company and the Association entered into a 3-yearcontract which included snaggers.The most recent Metal Polishers'contract with the Company, which expired on May 4, 1961, has notbeen renewed because of the claim made by the Metal Polishers forthe work presently being performed by snaggers.The Company,however, continues to recognize and deal with the Metal Polishersand does not question its representative status for the craft unit classi-fications it has historically represented.On June 5, 1961, the Company, in an attempt to clarify the situa-tion, filed a petition in Case No. 8-RM-271 (not published in NLRBvolumes) seeking an election in an overall unit of metal polishers andsnaggers.The Company also filed a motion for clarification of theBoard's prior certifications to exclude snaggers from the Association'sunit and have them included in the Metal Polishers' unit. The Boarddismissed the petition and also denied the motion.'The instant charge was filed on March 23, 1962, and alleged thatthe Metal Polishers had violated Section 8(b) (4) (ii) (D) of the Act.After reviewing the present record, a more complete record than wasbefore us in the prior "RM" proceeding, the Board was of the opinionthat the issue presented might be viewed as merely involving the unitplacement of snaggers.Whereupon, the Board issued a notice toshow cause on January 15, 1963, which contemplated,inter alia,thereopening of Case No. 8-RM-271. Thereafter, the parties filed re-sponses to the notice to show cause, in which each of the parties re-quested the Board to decide the issue on the basis of the chargefiled in the proceeding herein alleging a violation of Section8(b) (4) (ii) (D) of the Act.4 135 NLRB 815. METAL POLISHERS, BUFFERS, PLATERS, ETC., LOCAL 3377(b)Contentions of the partiesThe Company has no preference as to which of the two competingunions should be assigned the work in dispute.5 It now maintainsthat all of this work should be assigned to either the Metal Polishersor the Association as both groups are qualified to perform any ofthe metal finishing functions.The Company further contends thata continued division of the work; between the two groups would beinefficient, uneconomical, and conducive to continuance of the presentdispute.The Metal Polishers takes the position that the snaggers are per-forming metal polishing work and that since such work is encom-passed in its certification, it is entitled to have all the disputed workassigned to employees within the bargaining unit of metal polishers.The Association contends that very little work in department 23 ismetal polishing work and characterizes the disputed work as metalfinishing.The Association maintains that the Board should deter-mine which work is metal polishing and assign such work to theMetal Polishers; and that the remainder of the work, regardless ofits characterization, should be assigned to employees in the produc-tion and maintenance unit, which it represents.(c)Applicability of the statuteThe charges, which were duly investigated by the Regional Di-rector, allege a violation of Section 8(b) (4) (ii) (D) of the Act.TheRegional Director was satisfied upon the basis of such investigationthat there was reasonable cause to believe that a violation had beencommitted and directed that a hearing be held in accordance withSection 10(k) of the Act.Although we find that there is reasonable cause to believe that theMetal Polishers violated Section 8(b) (4) (ii) (D), by threatening theCompany with a strike for the purpose of forcing it to assign snaggingwork to employees represented by the Metal Polishers, rather than toemployees represented by the Association, we reiterate our view thatthe dispute here involves a disagreement between the parties as towhich of the two existing bargaining units appropriately includesthe snaggers who perform the disputed work.We find on all the evi-dence that only a single unit, consisting of the job classificationswithin the Metal Polishers' unit together with snaggers, is appropri-ate and that an election in such unit would resolve the issue.How-ever, the Board is presently precluded from directing such an electionbecause of the absence of a petition directed to that end and the un-6We note, however,that the Company took the position in its petition in 8-RM-271 andin 8-RC-4204 thatsnaggers were doing metal polishers work and should be included inthe same unitwith metal polishers 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDwillingness of the parties to agree to such procedure.Accordingly,the Board advises the parties that it will entertain a petition for theabove appropriate unit whenever one is appropriately filed.Never-theless, under the unusual circumstances presently existing in thiscase, the Board is contrained to consider and determine the instantdispute under this Section 10(k) proceeding.(d)Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors 6The dominant factors presented in this case are thework performance of the snaggers and metal polishers, the prior certi-fications issued by the Board to the Metal Polishers for the craft unitof polishers, and to the Association for the remaining production andmaintenance employees; and the collective-bargaining contracts be-tween the parties.Neither the certifications nor the contracts shedany conclusive light on the dispute, as the former do not specificallyrefer to snaggers and the latter do not describe their duties.On theother hand, the record clearly manifests that there is now no meaning-ful demarcation between the work of the snaggers and the metal pol-ishers.It is evident that the snaggers, in view of their on-the-jobtraining and experience, have developed from unskilled or semiskilledworkmen to highly skilled craftsmen, whose duties at the Company'splant are virtually identical with those of the metal polishers coveredby the Metal Polishers' certificate.As the snaggers possess the sameskills, enjoy substantially the same terms and conditions of employ-ment, and work in the same area under the same supervision as themetal polishers, we find that the snaggers are in reality metal polishers.Accordingly, we shall determine the dispute by assigning the work ofthe snaggers to the metal polishing bargaining unit certified to berepresented by the Metal Polishers 7 In making this assignment wetake cognizance of and rely on the Metal Polishers to adhere to itsstatement at the hearing that it will not attempt to cause the Companyto replace snaggers presently on the job and that it will give thesesnaggers an opportunity to become members of the Metal Polishers inconformity with any valid union-security agreement that may bereached between the Company and the Metal Polishers. Our presentdetermination is limited to the controversy which gave rise to thisproceeding.In making this determination, we are assigning the dis-puted work to the employees in the bargaining unit presently repre-eN L R B. v. Radio dTelevision Broadcast Engineers Union Local 1212, InternationalBrotherhood of ElectricalWorkers, AFL-CIO (Columbia Broadcasting System),364U.S. 573.7 This assignment is made without prejudice to the rights of the parties to file a peti-tion inthe metalpolishing unit, as outlined above. UTAH PLUMBING AND HEATING CONTRACTORS ASSN.379sented by the Metal Polishers, and not to the Metal Polishers or itsmembers.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact and upon the en-tire record in this case, the Board makes the following determinationof dispute pursuant to Section 10(k) of the Act :Employees performing the work of snaggers in the Company's de-partment 23 are appropriately included in the bargaining unit pres-ently represented by Metal Polishers, Buffers, Platers, and HelpersInternational Union, Local No. 3, AFL-CIO, and not in the bargain-ing unit now represented by Aerol Aircraft Employees' Association,and are entitled to do the work of snagging.MEMBER FANNING took no part in the consideration of the aboveDecision and Determination of Dispute.Utah Plumbing and Heating Contractors Association and ItsMembersandLocal Unions Nos. 19, 57, 348 and 466 of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO.Case No. 27-CA-961 (formerly Case No.20-CA-1670).April 2.9, 1963SUPPLEMENTAL DECISION AND ORDEROn March 7, 1960, the Board issued a Decision and Order in theabove-entitled case 1 finding that the Respondents had locked out cer-tain employees for 3 days in violation of Section 8(a) (1) and (3)of the Act and directing that the Respondents make these 13 employeeswhole for any loss of pay suffered by reason of Respondents' discrimi-nation against them.Thereafter, the Board's Order was enforced infull by the United States Court of Appeals for the Tenth Circuit anda decree was entered on September 27,1961.2On November 9, 1962, the Board's Regional Director for theTwenty-seventh Region issued a backpay specification and, on Decem-ber 3, 1962, Respondent Association filed an answer thereto.Uponappropriate notice issued by the Regional Director, a hearing was heldbefore Trial Examiner Howard Myers for the purpose of determin-ing the amount of backpay due the 13 claimants.On February 7,1963, the Trial Examiner issued his Supplemental Intermediate Re-port, attached hereto, in which he found that the 13 claimants were1126 NLRB 973.2 294 F.2d 165.142 NLRB No. 16.